  

Pill in this information to identify your case:

Debtor 1 Mildred Parker

 
     
 

 

        
 

 

 
 

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA Check if this is an amended plan, and

 
 

[_] list below the sections of the plan that
have been changed.

HAMMOND DIVISION AT HAMMOND

  
    

Case number:

 

 

(If known)

   
 

 

Official Form 113

 

 

Chapter 13 Plan 12/17
VGH Notices
To Debtor(s): This form sets out options that may be appropriate i in some cases, but the presence of an option on the form does not

indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district, Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice fo creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case, If you do not have
an attorney, you may wish to consult one,

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Banktuptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015, In addition, you may need to file a timely proof of claim in order to be paid under any plan,

The following matters may be of particular importance. Debtors nusst check one box on each line to state whether or not the

con on = plarincludes each of the following items Tf an itemis checked as “Not Included” or if both boxes are checked t the provision ~~~

will be ineffective if set out later in the plan,

 

 

 

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in [J Included [¥] Not Included
8 partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, |[_] Included [| Not Included
set out in Section 3.4.

13 Nonstandard provisions, set out in Part 8, (4 Included - |] Not included

 

 

 

 

 

 

Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

$1,056.00 per Month for 60 months beginning July 2020 and each month thereafter.

2.2 Regular payments to the trustee will be made from future income in the following manner.

Check all that apply:

LI Debtor(s) will make payments pursuant to a payroll deduction order.
ll Debtor(s) will make payments directly to the trustee.

r| Other (specify method of payment):

2.3 Income tax refunds.
Check one.
| Debtor(s) will retain any income tax refunds received during the plan term.
l¥' Debtor(s} will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.
C] Debtor(s) will treat Income refunds as follows:

APPENDIX D. Chapter 13 Plan Page |
Sofiware Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.cam Best Case Bankruptcy

 
Debtor Mildred Parker: Case number

 

2.4 Additional payments,
vi None, if “None” is checked, the rest of $ 2.4 need not be completed or reproduced.
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $70,860.00,
Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.

Cheek one.

_ None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable tules, These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below, Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling, If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
by the deb

   

 

2259 Noble
FCI Lenders Street Gary, IN Prepetition: ,
Services 46404 - $390.00 $32,000.00 0.00% $727.27 $55,400.00
Disbursed by:
- “a oo ~ WAL Trustees m= = ee — Hee
[_] Debtor(s)
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

iv! None. ff “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C, § 506.
[#1] None. /f “None” is checked, ihe rest of $ 3.3 need not be completed or reproduced.

3.4 Lien avoidance.
i None, if “None” is checked, the resi of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral,
Al None, If “None” is checked, the rest of § 3.5 need not be completed or repreduced.

Treatment of fees and Priority Claims

4.1 General
Trustee’s tees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest,

4.2 Trustee’s fees
Trustee's fees ate governed by statute and may change during the course of the case but are estimated to be 4.00% of plan payments; and
during the plan term, they are estimated to total $2,834.40.

Official Form 113 Chapter 13 Plan Page 2

Software Copyright (e} 1996-2020 Best Case, LLC - wew.bestcase.com Best Case Bankiuptey

 
 

Debtor _Mildred Parker Case number

43 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,800.00. Attorney fees shall be
paid before any payments toward pre-petition mortgage, and before any payments towards unsecured priority and
non priority creditor upon confirmation of the Chapter 13 Plan. Upon confirmation of the Chapter 13 Plan
attorney fees of $2,000.00 shall be paid and then $200.00 per month thereafter until the balance of the attorney
fees are paid in full

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
[| None. if “None” is checked, the rest of $ 4.4 need not be completed or reproduced.
hl The debtor(s) estimate the total amount of other priority claims to be $0.00

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
None, if “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

The sum of $
“ of the total amount of these claims, an estimated payment of § .
The funds remaining after disbursements have been made to all other creditors provided for in this plan.

SOO

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount,

5,2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
hl None. if “None” is checked, the rest of § 5.2 need not be completed or reproduced.
5.3 Other separately classified nonpriority unsecured claims. Check one,
al None, if “None” is checked, the rest of § 5.3 need not be completed or reproduced.
Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified, All other executory
contracts and unexpired leases are rejected. Check one.

la! None. [f “None” is checked, the rest af § 6.1 need not be completed or reproduced,

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the appliable box:
plan confirmation.
lv] entry of discharge,

[| other:

 

Official Form 113 Chapter 13 Plan Page 3

Software Copyright {c) 1996-2020 Best Case, LLC - weav_bestoase.com Bost Case Bankruptey

 
Debtor Mildred Parker Case number

 

wide Nonstandard Plan Provisions

&.1 Check "None" or List Nonstandard Plan Provisions
C] None. if “None” is checked, the rest of Part 8 need not be completed or reproduced.

Debtor will pay her annual real estate taxes directly to the Lake County Treasure for each plan year; and each
year after.

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
ifthe Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),

if any, t sign below. .

x UV Nac Fontan x
Mildred Parker’ Signature of Debtor 2
Signature of Debtor 1

Executed on 6 S ot O Executed on
a a pac _@ 5 RO

Kimherly“A. Mouratides 30778-45
Signature of Attorney for Debtor(s)

 

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions

included in Part 8.

Official Form 113 Chapter 13 Plan Page 4

Software Copyright (c) 1994-2020 Best Case, LLC - www-bestcase.com Best Case Bankruptcy

 
Debtor Mildred Parker Case number

Exhibit: Total Amount of Estimated Trustee Payments

 

The following are the estimated payments that the plan requires the trustee to disburse, If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

a.

b.

Maintenance and cure payments on secured claims (Part 3, Section 3,1 total)

Modified secured claims (Part 3, Section 3.2 total)

Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)

J udicial liens or security interests partially avoided (Part 3, Section 34 total)

Fees and priority claims (Part 4 total)

Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)

Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)
Separately classified unsecured claims (Part 5, Section 5.3 total)

Trustee payments on executory contracts and unexpired leases (Pari 6, Section 6.1 total)

Nonstandard payments (Part 8, otal)

Total of lines a through j

Official Form 113 Chapter 13 Plan
Soflware Copyright (c) 1996-2020 Best Case, LLC - werw.bestenss.com

$55,400.00
$0.00
$0.00
$0.00
$7,919.40
$0.00
$0.00
$0.00
$0.00

$0.00

 

 

$63,319.04

 

Page 5
Best Case Bankniptey

 

 
